 In the Matter of GIBBS GAS ENGINE COMPANYandINT'L BROTHERHOODOF BOILERMAKERS, IRON SHIPBUILDERS, WELDERS & HELPERS OF AMER-ICA, LOCAL #199.In the Matter Of GIBBS GAS ENGINE COMPANYandLODGE #731, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITH A. F. OF L.In the Matter of GIBBS GAS ENGINE COMPANYandSHIP WORKERS Asso-CIATION SOUTH JACKSONVILLE CHAPTER No. 1In the Matter of GIBBS GAS ENGINE COMPANYandLOCAL #435, SHEETMETAL WORKERS INTERNATIONAL ASSOCIATION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORIn the Matter of GIBBS GAS ENGINE COMPANYandINTERNATIONALBROTHERHOODS OF BLACKSMITHS, DROP FORGERS, ANDHELPERSIn the Matter of GIBBS GAS ENGINE COMPANYandUNITEDBROTHER-HOOD OF CARPENTERS& JOINERS OF AMERICA, SHIP CARPENTERS LOCAL2090In the MatterOf GIBBS GAS ENGINE COMPANYandBROTHERHOOD OFPAINTERS, DECORATORS AND PAPER HANGERSofAMERICA, LOCALUNIONNo.164Cases Nos. R-3898 to R 3904, inclusive, respectivelySUPPLEMENTAL' DECISIONAND ,DIRECTION OF RUN-OFF ELECTIONAugust 25, 1942On July 10, 1942, the National Labor Relations Board issued aDecision and Direction of Election in this proceeding.'On July 21,1942, the Board issued an Amendment to Direction of Election.2Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on August 6, 1942, under the directionand supervision of the Regional Director for the Tenth Region (At-lanta, Georgia).On August 8, 1942, the, Regional Director, acting142N L.R.B 272.2 42 N L R. B. 27943 N. L.R.B,No 95654 GIBBS GAS ENGINE COMPANY655pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, prepared, and dulyserved upon the parties an Election Report.No objections to the con-duct of the ballot or to the Election Report have been filed by any ofthe parties.As to the-balloting and its results, the Regional Director reportedas follows :Totalballots cast----------------------------------------1,149Totalballots challenged---------------'-------------------16Totalblankballots---------------------------------------1Totalvoidballots----------------------------------------6Totalvalidvotes counted---------------------------------1,126Votes cast for Ship Workers Association South JacksonvilleChapter No.'l------------------------ ------------------P1Votes cast for American Federation of Labor ---------------475Votes cast for neither-------------------------------------120On August 12, 1942, Ship Workers Association Sohth JacksonvilleChapter No. 1 and, on the same day,,the A. F. of L. Affiliates, all peti-tionersin this consolidated proceeding, requested that the Boarddirect arun-offelection among employees of Gibbs Gas Engine Com-pany, Jacksonville, Florida, in the unit hitherto found to be appro-priate.Although neither of the competing labor organizations onthe ballot received a majority of the votes, cast, the results of theelection show that a substantial majority of the employeesin ques-tion desire to bargain collectively.Accordingly, we shall direct arun-offelectionin which such employees will be given an opportunityto decide- whether they wish to be represented by Ship Workers Asso-ciation Solith Jacksonville Chapter No. 1 or by the American Fed-eration of Labor, for the purposes of collective bargaining.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby9Sik petitioning craft-unions, all affiliated with the Ameiican Federation of Labor,and herein called the A F of L Affiliates,were collectively represented upon the ballotby the American Federation of Labor as coordinating baigairiing representativeThesix craft unions are,Int'1Brotheihood of Boilermakers,Iron Shipbuilders,Welders &Helpers of America, Local #199; Lodge #731, Intel national Association of Machinists;Local#435, Sheet Metal Workers International Association,International Brotherhoodof Blacksmiths,Drop Forgers,and Helpers;United Brotherhood of Carpenters'&Joinersof America, Ship Carpenters Local 2090; and Brotherhood of Painters, Decorators andPaper Hangers of America, Local Union No 164 656DECISIONSOF, NATIONAL'LABOR RELATIONS BOARDDIRECTED that, as,part of the investigation to ascertain representa-tives for. the purposes of collective bargaining with Gibbs Gas En-gine Company, Jacksonville, Florida, an electionby secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction of Run-off Election; under the direc-tion and supervision of, the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section, 9, of said Rules and Regulations,among all employees of Gibbs Gas Engine Company described in theDirection of Election issued on July_ .10, 1942, but excluding thosewho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Ship Workers Association SouthJacksonville Chapter No. 1 or by the American Federation of Labor,for the purposes of collective bargaining.P